--------------------------------------------------------------------------------

Exhibit 10.8
 
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


Cash Compensation
 
Directors of Kadant Inc. (the “company”) who are not employees are paid the
following fees for serving on our board of directors:
 
 
·
An annual retainer of $50,000, payable in equal monthly installments.

 
 
·
An annual retainer for the non-executive chairman of the board of $50,000,
payable in equal monthly installments.

 
 
·
An annual retainer for chairmen of the following committees: audit committee -
$8,000; compensation committee - $4,000; nominating and corporate governance
committee - $2,500.

 
 
·
Reimbursement of out-of pocket expenses incurred in attending or participating
in meetings of our board of directors or its committees.

 
Restricted Stock Units
 
Each of our non-employee directors also receives an annual award of 5,000
restricted stock units (“RSUs”), deliverable in shares of common stock upon
vesting.  The RSUs vest in installments of 1,250 shares each on the last day of
each of the company’s fiscal quarters during the year. In addition, each of the
non-employee directors also receives an award of 10,000 RSUs that vests only in
the event that a change-in-control of our company occurs prior to the last day
of the first quarter of the 2015 fiscal year.  Any awards, to the extent not
previously vested, are forfeited if the recipient is no longer a member of our
board of directors on the vesting dates for any reason other than a
change-in-control of the company. The vesting of all awards accelerates in the
event of a change-in-control of the company.  All awards are made under the
company’s shareholder-approved equity incentive plans. The terms and conditions
governing these awards are stated in the form of restricted stock unit award
agreement for non-employee directors filed as exhibits to the company’s annual
report on Form 10-K.
 
Stock Ownership Guidelines
 
Under our stock ownership guidelines adopted in March 2011, our directors are
required to hold shares of the company’s common stock equivalent in value to
three times their annual cash retainer. Compliance with the guidelines is
measured annually following the close of the fiscal year, and directors have
five years from the later of adoption of our stock ownership guidelines or their
appointment as a director to attain compliance.
 
 

--------------------------------------------------------------------------------